Citation Nr: 1700862	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-21 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period on appeal prior to November 24, 2015.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, for the period from November 24, 2015.

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU), for the period on appeal prior to January 4, 2011.

4.  Entitlement to a TDIU for the period from January 4, 2011, to July 15, 2014.


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1979.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In a February 2016 decision, the Board granted the Veteran's claim for an increased initial evaluation for her lumbar spine disability in part, awarding a 20 percent evaluation and denying evaluations in excess thereof.  She filed a timely appeal with the United States Court of Appeals for Veterans Claims (Court), which in July 2016 granted a joint motion for partial remand (JMR), vacating the Board's decision denying higher ratings.

In an October 2016 statement, the Veteran's representative raised the issue of entitlement to a TDIU prior to July 15, 2014, in part as a result of the increased rating claim on appeal.   As such, this issue is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board therefore has jurisdiction over this intertwined matter.

The issues of entitlement to an increased rating for a lumbar spine disability from November 24, 2015 and entitlement to a TDIU prior to January 4, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal prior to November 24, 2015, the Veteran's degenerative disc disease of the lumbar spine was productive of the functional equivalent of forward flexion less than 60 degrees but greater than 30 degrees, and was not productive of incapacitating episodes, neurological abnormalities, ankylosis, or the functional equivalent thereof.

2.  From January 4, 2011, to July 15, 2014, the Veteran's service-connected disabilities rendered her unemployable/unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to November 24, 2015, the criteria for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).

2.  From January 4, 2011, to July 15, 2014, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and relevant Social Security Administration records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of her lumbar spine in April 2013 and March 2015.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lumbar Spine Prior to November 24, 2015

The Veteran seeks increased evaluations for her lumbar spine disability.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for her service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Under this code, the Veteran's disability can be evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS (intervertebral disc syndrome) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Because the Veteran has no diagnosis of IVDS, and because there is no evidence in the record of any incapacitating episodes, the IVDS criteria are not applicable in granting her a higher evaluation.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of a 20 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

Private treatment records reflect that in April 2009, the Veteran reported lower back pain after a two-week flare-up.  Her physician noted that she walked normal.  X-rays showed a lumbar tilt to the left with pedicles intact, some scattered non-advanced degenerative changes, and a subcentimeter left side calcific density.

The Veteran underwent a VA examination in April 2013.  She reported flare-ups which totally limit her back movement due to pain, both when sitting and standing.  She did not use any assistive devices.  Gait and posture were within normal limits.  Forward flexion was limited to 90 degrees or greater, with objective evidence of painful motion at 50 degrees.  Extension was limited to 25 degrees, with pain at 10 degrees.  Lateral flexion and rotation were full and without pain.  There was no additional limitation of range of motion on repetition, but there was additional functional loss with contributing factors of pain on movement and less movement than normal.  Localized tenderness or pain on palpation was present.  There was no guarding or muscle spasm.  Reflexes, muscle strength, and sensory examinations were normal.  Straight leg raising tests were negative.  There were no signs or symptoms of radiculopathy or other neurologic abnormalities.  The Veteran did not have IVDS.  X-rays showed arthritis.  The examiner noted that the Veteran's degenerative disc disease caused a functional limitation on her ability to work by limiting the activities which put strain on the lower back, such as heavy lifting and extended periods of walking, running, and jumping.

The Veteran underwent another VA examination in March 2015.  She reported an inability to stand or walk for more than 10 minutes, and needs help with shopping and lifting.  She reported flare-ups twice a week requiring her to lay down most of the day.  She did not use any assistive devices.  Forward flexion was limited to 90 degrees or greater.  Extension was limited to 10 degrees.  Lateral flexion was limited to 15 degrees in both directions.  Lateral rotation was limited to 20 degrees in both directions.  There was no change in range of motion on repetitive testing.  Range of motion movements caused pain, and there was pain when the spine was used in weight-bearing or non-weight-bearing.  The examiner found that pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or repetitive use over time by an estimated 5 additional degrees in forward flexion, extension, lateral flexion, and lateral rotation.  There was mild localized tenderness along the lumbar spinous processes.  Gait and spinal contour were normal, and there was no guarding or muscle spasm.  There was no ankylosis and muscle strength was normal.  Reflexes and sensory examinations were normal.  Straight leg raising tests were negative.  There were no signs or symptoms of radiculopathy or other neurological abnormalities.  There was no IVDS.  X-rays showed arthritis.  

In her May 2015 substantive appeal, the Veteran reported that she suffers from back pain day and night.  She stated that she cannot sit or stand without discomfort, and the pain is very intense when she tries to sleep.

The Veteran has submitted a November 2015 disability benefits questionnaire completed by a private physician.  The physician diagnosed mechanical back pain syndrome, lumbosacral sprain/strain, and radiculopathy.  The Veteran did not use any assistive device.  She reported flare-ups causing functional limitation through limited range of motion and reduced activity level.  Contributing factors included less movement than normal, pain on movement, interference with sitting, and interference with standing.  The physician did not measure range of motion, deferring to the measurements of the Veteran's prior VA examination.  The physician noted muscle spasm, but gait and spinal contour were normal.  There was no muscle atrophy or gross weakness.  Straight leg raising test was negative on the right and subjectively positive on the left.  There was subjective evidence of moderate, intermittent radicular pain, moderate paresthesia/dysesthesia, and moderate numbness in the right lower extremity.  There were no objective findings due to radiculopathy, and the physician indicated that neither lower extremity was affected by radiculopathy.  There were no other neurological abnormalities noted.

At her hearing on November 24, 2015, the Veteran reported constant back pain making her unable to lift anything.  She stated that it had worsened since her last examination.  She stated that she had tried treatment and medication, but they were ineffective.  She reported difficulty sitting, standing, walking, and lying down.  She further reported numbness in her right leg.  Her husband reported that they try to walk five times a week, but sometimes after walking a block she has to go home because of the pain.  

In a July 2016 affidavit, the Veteran stated that her lumbar spine disability prevents her from sitting or standing for long periods of time, which in turn made it extremely difficult to perform her job which required extended periods of sitting or standing.  She stated that she was required to take breaks often, and her boss commented on their length.

In an October 2016 statement, the Veteran's representative noted that the March 2015 VA examination indicated that the Veteran did not take medication for her back pain, but her November 2015 testimony indicated that in the interim she had taken medication.  Additionally, the representative noted that at the hearing the Veteran indicated that numbness had developed in her right leg and that her range of motion had worsened.

The Board finds that an evaluation in excess of 20 percent is not warranted for the period on appeal prior to November 24, 2015, the date of the Veteran's hearing.  Higher ratings are available for evidence of incapacitating episodes with prescribed bed rest, ankylosis, flexion of 30 degrees or less, or the functional equivalent thereof.  The Board finds no evidence of manifestations approaching such severity, even when considering repeated use over time and reported flare-ups.  An evaluation in excess of 20 percent is therefore not warranted.

As to neurological abnormalities, the Board finds that separate ratings are not warranted.  The only evidence of any neurological abnormalities consists of the Veteran's reports of pain and numbness in the right lower extremity.  For the period prior to November 24, 2015, there is no objective evidence corroborating these reports.  The Veteran's private physician indicated that neither lower extremity was affected by radiculopathy, and the Board finds this determination credible.  For these reasons, the Board finds that no separate ratings for neurological abnormalities are warranted for the period on appeal prior to November 24, 2015.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's degenerative disc disease, including pain, tenderness, limited and painful motion, muscle spasm, and difficulty walking, standing, and sitting, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her degenerative disc disease is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating, the criteria for higher schedular ratings were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU Prior to July 15, 2014

The Veteran seeks TDIU for the period on appeal prior to July 15, 2014.  She contends that her service-connected disabilities, when considered in combination, render her unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is already in receipt of a TDIU effective July 15, 2014, the date her TDIU claim was received.  In that claim, the Veteran explained that she had not worked full-time since 2005, and became too disabled to work in 2009 due to her service-connected posttraumatic stress disorder (PTSD), asthma, and back pain.

Effective July 28, 2009, the Veteran was in receipt of a 30 percent evaluation for asthma, a 20 percent evaluation for her lumbar spine disability, and a noncompensable evaluation for recurrent cystitis, for a combined evaluation of 40 percent.  Effective January 4, 2011, she was granted service connection for PTSD and assigned a 50 percent evaluation, increasing her combined evaluation to 70 percent.  Her PTSD evaluation was subsequently increased to 70 percent effective July 15, 2014, the effective date of her current TDIU.  For the period on appeal prior to July 15, 2014, the Veteran therefore meets the evaluation threshold for a schedular TDIU from January 4, 2011 only.  TDIU for the period prior to January 4, 2011, is addressed in the remand portion of this decision.

For the period from January 4, 2011, to July 15, 2014, the Board finds that the evidence is at least in equipoise to establish that the Veteran's service-connected disabilities rendered her unemployable.  As discussed above, VA has already determined that these same disabilities rendered her unemployable effective July 15, 2014, though she meets the threshold for a schedular TDIU prior to this date.  There is no indication in the record of a worsening of her disabilities on this date; rather, it was assigned due to the date that the claim was received.  Because the TDIU claim has now attached to the Veteran's lumbar spine appeal under Rice, 22 Vet. App. at 453, it may be granted at an earlier date.


ORDER

For the period on appeal prior to November 24, 2015, an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

From January 4, 2011, to July 15, 2014, a TDIU is granted, subject to the laws and regulations governing the payment of VA benefits.


REMAND

As to the Veteran's TDIU claim, she does not meet the schedular criteria prior to January 4, 2011.  Nevertheless, her records from the Social Security Administration indicate that at that time she was granted disability benefits in part due to her lumbar spine disability.  As such, the Board finds that her claim must be referred for extraschedular consideration.

As to the Veteran's spine disability from November 24, 2015, the JMR granted by the Court in July 2016 indicated that the Veteran's testimony at her hearing on November 24, 2015, constituted evidence of a worsening of her disability which triggered VA's duty to provide a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Remand is therefore necessary to provide such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Refer the Veteran's claim for a TDIU for the period on appeal prior to January 4, 2011, to the Director of the Compensation Service for consideration of whether an extraschedular TDIU is warranted for that period.

3.  Schedule the Veteran for a VA examination to determine the level of severity of her lumbar spine disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


